327 F.2d 1003
Ralph GROUNDS et al., Appellants,v.NORTHERN NATURAL GAS COMPANY, a corporation, Northern Helex Company, a corporation, and Texaco, Inc., Appellees.Ralph GROUNDS et al., Appellants,v.NATIONAL HELIUM CORPORATION, a corporation, Appellee.O. W. HEGER et al., Appellants,v.CITIES SERVICE GAS COMPANY, a corporation, Appellee.Katherine R. ADAMS et al., Appellants,v.CITIES SERVICE GAS COMPANY, a corporation, Appellee.PAN AMERICAN PETROLEUM CORPORATION, a corporation, Appellant,v.CITIES SERVICE GAS COMPANY, a corporation, Appellee.Bloyd BURGESS et al., Appellants,v.CITIES SERVICE GAS COMPANY, a corporation, Appellee.
Nos. 7580-7584.
No. 7588.
United States Court of Appeals Tenth Circuit.
February 11, 1964.

Appeals from the United States District Court for the District of Kansas; Wesley E. Brown, District Judge.
James E. Grigsby, Oklahoma City, Okl., for appellants, Royalty Owners.
Byron M. Gray, Topeka, Kan., for National Helium Corp.
Joe Rolston, Wichita, Kan., for Northern Natural Gas Co. and Northern Helex Co.
Charles Lindberg, Oklahoma City, Okl., for Socony Mobil Oil Co.
Charles V. Wheeler, Oklahoma City, Okl., for Cities Service Gas Co.
George C. Spradling, Wichita, Kan., for Pan American Petroleum Corp.
Malcolm Miller, Wichita, Kan., for Texaco, Inc.
Before MURRAH, Chief Judge, and PICKETT, LEWIS, BREITENSTEIN, HILL, and SETH, Circuit Judges.
PER CURIAM.


1
These appeals are from interlocutory orders affirming jurisdiction of the United States District Court for the District of Kansas and from orders denying motions for the dissolution of injunctions. Such orders are all severally affirmed. This action is not intended to decide any issue going to the merits of any case.